DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-15 have been considered but are moot because new grounds of rejection are made in view of Han (US 20210160018A1).
Applicant's arguments filed March 29, 2022, with respect to Claims 16-20 have been fully considered but they are not persuasive. 
Applicant argues that Yang (US 20200302176A1) fails to disclose extracting a global code comprising features representing overall style properties of the digital image (p. 11-12).
In reply, the Examiner has made new grounds of rejection in view of Han to teach this limitation for Claims 1 and 11.  Regarding Claim 16, the Examiner agrees that the limitation “performing a step for generating one or more of an additional global code or an additional spatial code” invokes the interpretation provisions set forth in 35 U.S.C. 112(f) for step-plus-function limitations for that limitation.  However, Claim 16 does not recite “performing a step for extracting global code and a spatial code from a digital image”.  Thus, for the limitation of “extracting”, it does not invoke the interpretation provisions set forth in 35 U.S.C. 112(f) for step-plus-function limitations for that limitation.  Thus, Claim 16 does not cover the limitation of extracting a global code comprising features representing overall style properties of the digital image. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	Claim 16 recites “performing a step for generating one or more of an additional global code or an additional spatial code”, and thus invokes the interpretation provisions set forth in 35 U.S.C. 112(f) for step-plus-function limitations.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20200302176A1).
11.	As per Claim 16, Yang teaches a computer-implemented method for deep image manipulation utilizing global and spatial autoencoders, the computer-implemented method comprising:  extracting global code and a spatial code from a digital image (generative portion includes an appearance encoder shared with the discriminative portion, and a structure encoder, appearance encoder encodes information about the features, such as clothes, color, and texture, which relate to the appearance of the features, structure encoder encodes positional and geometric information related to the structure of the analyzed features, such as size, pose, background, viewpoint, etc., [0017], neural network 210 comprises a generative portion 212 and a discriminative portion 214 that are jointly trained with an appearance encoder 216, generative portion comprises the appearance encoder 216 and a structure encoder 218, appearance encoder encodes appearance-related attributes of the input data 202, appearance-related attributes my include, but are not limited to, clothing, footwear, styles, and textures, structure encoder 216 encodes attributes of the input data 202 that relate to position and shape, which may include, but are not limited to, body size, pose, hair, carried objects, background, viewpoint, etc., [0030]); performing a step for generating one or more of an additional global code or an additional spatial code; generating a modified digital image utilizing the one or more of the additional global code or the additional spatial code; and providing the modified digital image for display on a client device (keep one structure code and combine with different appearance codes to produce images which maintain the pose, background, and identity-related fine detail but alter appearance-related cues such as clothes or shoes, [0023], [0030]).
12.	As per Claim 17, Yang teaches wherein:  extracting the global code from the digital image comprises extracting global features from the digital image that represent an overall appearance of the digital image utilizing a global and spatial autoencoder; and extracting the spatial code from the digital image comprises extracting spatial features from the digital image that represent geometric layout of the digital image utilizing the global and spatial autoencoder [0017, 0030].
13.	As per Claim 18, Yang teaches wherein generating the modified digital image utilizing the one or more of the additional global code or the additional spatial code comprises utilizing a generator neural network of the global and spatial autoencoder [0023, 0030].
14.	As per Claim 20, Yang teaches wherein the performing the step for generating one or more of the additional global code or the additional spatial code comprises extracting the additional global code from a second digital image [0040].
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claim(s) 1, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) in view of Han (US 20210160018A1).
18.	As per Claim 1, Yang teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to:  extract from a digital image, utilizing an encoder neural network, a spatial code comprising features representing a geometric layout of the digital image; extract from the digital image, utilizing the encoder neural network, a global code comprising features corresponding to an overall appearance of the digital image (generative portion includes an appearance encoder shared with the discriminative portion, and a structure encoder, appearance encoder encodes information about the features, such as clothes, color, and texture, which relate to the appearance of the features, structure encoder encodes positional and geometric information related to the structure of the analyzed features, such as size, pose, background, viewpoint, etc., [0017], neural network 210 comprises a generative portion 212 and a discriminative portion 214 that are jointly trained with an appearance encoder 216, generative portion comprises the appearance encoder 216 and a structure encoder 218, appearance encoder encodes appearance-related attributes of the input data 202, appearance-related attributes my include, but are not limited to, clothing, footwear, styles, and textures, structure encoder 216 encodes attributes of the input data 202 that relate to position and shape, which may include, but are not limited to, body size, pose, hair, carried objects, background, viewpoint, etc., [0030]); generate one or more of an additional spatial code or an additional global code; and generate a modified digital image by combining, utilizing a generator neural network, the spatial code with the additional global code, the global code with the additional spatial code, or the additional spatial code with the additional global code (keep one structure code and combine with different appearance codes to produce images which maintain the pose, background, and identity-related fine detail but alter appearance-related cues such as clothes or shoes, [0023], [0030]).
However, Yang does not teach extracting the global code comprising features representing overall style properties of the digital image.  However, Han teaches extracting from the digital image, utilizing the encoder neural network, a global code (contextual appearance 512) comprising features representing overall style properties of the digital image (network 500 is implemented with neural networks, encoder 510 is to encode contextual appearance 512, [0088], [0094, 0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include extracting the global code comprising features representing overall style properties of the digital image as suggested by Han.  Han suggests that in order for multiple objects to coexist in harmonious or agreeable combination, the overall style properties of the image need to be used, not just the style properties of a specific object.  For example, this can be used in order for multiple articles of furniture to coexist in harmonious or agreeable combination [0023, 0052].
19.	As per Claim 6, Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the one or more of the additional spatial code or the additional global code by extracting from an additional digital image, utilizing the encoder neural network:  the additional spatial code comprising features corresponding to a geometric layout of the additional digital image; or the additional global code comprising features corresponding to an overall appearance of the additional digital image [0023, 0030, 0032].
20.	As per Claim 7, Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the modified digital image to include spatial features of the digital image and global features of the additional digital image or global features of the digital image and spatial features of the additional digital image [0023, 0030].
21.	As per Claim 11, Yang teaches a system comprising:  one or more memory devices comprising a first digital image, a second digital image, and a global and spatial autoencoder comprising an encoder neural network and a generator neural network; and one or more computing devices that are configured to cause the system to:  extract from the first digital image, utilizing the encoder neural network:  a first spatial code comprising features representing a geometric layout of the first digital image; and a first global code comprising features corresponding to an overall appearance of the first digital image; extract from the second digital image, utilizing the encoder neural network:  a second spatial code comprising features representing a geometric layout of the second digital image; and a second global code comprising features corresponding to an overall appearance of the second digital image ([0017, 0030], given two real images, the generative portions of the neural network 300 generates a new image by swapping the appearance or structure odes of the two images, generative portion includes an appearance encoder 312, a structure encoder 310, a decoder, and a discriminator 330 to distinguish between generated images and real ones, generator 320 can be viewed as an auto-encoder, [0040]); and generate a modified digital image comprising features of the first digital image and features of the second digital image by combining, utilizing the generator neural network, the first spatial code with the second global code or the first global code with the second spatial code [0023, 0030, 0040].
However, Yang does not teach the global codes comprise feature representing overall style properties of the digital images.  However, Han is used to teach this limitation, as discussed in the rejection for Claim 1.
22.	As per Claim 14, Yang teaches wherein the one or more computing devices are further configured to cause the system to extract the first global code by passing features of the first digital image through residual blocks of the encoder neural network to increase channel dimension and to decrease spatial resolution [0017].
23.	Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) and Han (US 20210160018A1) in view of Guizilini (US 20210118163A1).
24.	As per Claim 2, Yang and Han are relied upon for the teachings as discussed above relative to Claim 1.  Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to extract the spatial code [0017]. 
	However, Yang and Han do not teach extracting the spatial code by passing intermediate features from layers of the encoder neural network into one or more layout blocks to increase spatial resolution and the decrease channel dimension.  However, Guizilini teaches passing intermediate features from layers of the encoder neural network (trains the encoder 300 and the decoder 310 including the various packing and unpacking blocks included therein, neural network, [0046]) into one or more layout blocks to increase spatial resolution (unpacking blocks associated with the decoding layers function to resolve spatial information from the packed features in a final feature map and various intermediate feature maps, encoding layers and the decoding layers function together to relay residual information (encoded spatial information in the form of the intermediate feature maps) via skip connections between the separate blocks, unpacking block receives the residual information in order to retain a memory of the original packed features, which the unpacking block uses when unfolding feature channels into spatial information, unpacking blocks provide for improved up-sampling of the encoded features and spatial information from previous layers to provide high-resolution outputs, unpacking blocks aggregate information across the decoding layers through a process of feature expansion to fully exploit the packed spatial information, implementing the depth model in a robust manner to better generate high-resolution outputs, [0019]) and to decrease channel dimension (encoding layers that form the encoder 300 function to fold (adapt dimensions of the feature map to retain the features) encoded features into separate channels, iteratively reducing spatial dimensions of the image, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Han to include extracting the spatial code by passing intermediate features from layers of the encoder neural network into one or more layout blocks to increase spatial resolution and the decrease channel dimension because Guizilini suggests that this better generates high-resolution outputs [0019].
25.	As per Claim 13, Claim 13 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
26.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) and Han (US 20210160018A1) in view of Ranzinger (US010789288B1).
	Yang and Han are relied upon for the teachings as discussed above relative to Claim 1.  Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the one or more of the additional spatial code or the additional global code [0023, 0030] by:  extracting, from a first set of digital images that depict an attribute, a first set of latent codes utilizing the encoder neural network; extracting, from a second set of digital images that do not depict the attribute, a second set of latent codes utilizing the encoder neural network ([0014], use latent code reconstruction based on appearance and structure codes to control image generation, generated image is used to retain the information of appearance and structure codes 540, these two latent codes may then be reconstructed after encoding the generated image, [0046]).
	However, Yang and Han do not teach generating an attribute direction by determining a difference between an average for the first set of latent codes and an average for the second set of latent codes.  However, Ranzinger teaches generating an attribute direction by determining a difference between an average for the first set of latent codes and an average for the second set of latent codes (vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector from the previous spatial operator layer is then computed, cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency, col. 8, line 64-col. 9, line 7; in identifying a class for an image and relationships between the object of the class and another object or aspect of the image, the neural language model is trained to learn to match the direction of the feature vector produced by the vision model (after the average-over-width-height layer of the convolution neural network 240) for an image that is highly correlated to a given class and a given relationship between objects associated with that class, col. 12, lines 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Han to include generating an attribute direction by determining a difference between an average for the first set of latent codes and an average for the second set of latent codes because Ranzinger suggests that this is useful for identifying the relationship of contents in the image (col. 1, lines 42-46).
27.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1), Han (US 20210160018A1), and Ranzinger (US010789288B1) in view of Rowell (US 20190158813A1).
28.	As per Claim 4, Yang, Han, and Ranzinger are relied upon for the teachings as discussed above relative to Claim 3.  Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the one or more of the additional spatial code or the additional global code [0023, 0030] by:  modifying the spatial code of the digital image to generate the additional spatial code; modifying the global code of the digital image to generate the additional global code (manipulating the appearance and structure codes, [0032]).
	However, Yang, Han, and Ranzinger do not teach modifying the spatial code based on a spatial component of the attribute direction and a magnitude; and modifying the global code and a global component of the attribute direction and the magnitude.  However, Rowell teaches the magnitude and direction of the image shifts may be modified by changing parameters of the image shift module 1704 to increase precision or accuracy of the image comparisons, optimize re-calibration processes for speed or power consumption, and exclude inaccurate or noisy image data from further analysis [0169].  Since Yang teaches modifying the spatial code of the digital image to generate the additional spatial code; modifying the global code of the digital image to generate the additional global code (manipulating the appearance and structure codes, [0032]), this teaching from Rowell can be implemented into the device of Yang so that it modifies the spatial code based on a spatial component of the attribute direction and a magnitude to generate the additional spatial code; and modifying the global code and a global component of the attribute direction and the magnitude to generate the additional global code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, Han, and Ranzinger to include modifying the spatial code based on a spatial component of the attribute direction and a magnitude; and modifying the global code and a global component of the attribute direction and the magnitude because Rowell suggests that this increases precision or accuracy of the image comparisons, optimize re-calibration processes for speed or power consumption, and exclude inaccurate or noisy image data from further analysis [0169].  
29.	As per Claim 5, Yang teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the modified digital image by combining, utilizing the generator neural network, the additional spatial code and the additional global code to construct the modified digital image [0023, 0030, 0032].
30.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) and Han (US 20210160018A1) in view of Kim (US 20180173942A1).
Yang and Han are relied upon for the teachings as discussed above relative to Claim 11.
However, Yang and Han do not teach wherein the one or more computing devices are further configured to cause the system to learn parameters of the encoder neural network and the generator neural network by utilizing a contrastive loss to shift reconstructed spatial codes and reconstructed global codes from the modified digital image to be more similar to extracted spatial codes and extracted global codes from the first digital image and the second digital image than to stored spatial codes or stored global codes from a digital image code repository.  However, Kim teaches wherein the one or more computing devices are further configured to cause the system to learn parameters of the encoder neural network and the generator neural network by utilizing a contrastive loss to shift reconstructed spatial codes and reconstructed global codes from the modified digital image to be more similar to extracted spatial codes and extracted global codes from the first digital image and the second digital image than to stored spatial codes or stored global codes from a digital image code repository (loss function includes parameters learned in advance to minimize a loss between an actual input image and a generated facial expression image, the loss includes a reconstruction loss and a contrastive loss between the actual input image and the generated facial expression image, [0078], loss function of the facial expression generator 610 learns parameters to minimize an error between the training image and the generated image, loss function of facial expression generator 620 learns parameters to minimize an error between the training image and generated image, [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Han so that the one or more computing devices are further configured to cause the system to learn parameters of the encoder neural network and the generator neural network by utilizing a contrastive loss to shift reconstructed spatial codes and reconstructed global codes from the modified digital image to be more similar to extracted spatial codes and extracted global codes from the first digital image and the second digital image than to stored spatial codes or stored global codes from a digital image code repository because Kim suggests that this is useful for minimizing a loss (error) between an actual input image and a generated facial expression image [0078].
31.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) and Han (US 20210160018A1) in view of Mannar (US 20200151222A1).
	Yang and Han are relied upon for the teachings as discussed above relative to Claim 11.  Yang teaches wherein the one or more computing devices are further configured to cause the system to combine the first spatial code with the second global code [0023, 0030].
	However, Yang and Han do not teach utilizing a slider variable for adjusting a weight associated with the second global code.  However, Mannar teaches utilizing a slider variable for adjusting a weight associated with the second global code (information from both z1 (from image) and z2 (from text) may be combined to identify similarity between samples, and a loss function may be used to adjust the encoding weight values in the encoder to best separate k-clusters of images, [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Han to include utilizing a slider variable for adjusting a weight associated with the second global code because Mannar suggests that this optimizes the combining [0099].
32.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200302176A1) in view of Ranzinger (US010789288B1).
	Yang is relied upon for the teachings as discussed above relative to Claim 16.  Yang teaches wherein the performing the step for generating one or more of the additional global code or the additional spatial code comprises generating both an additional global code and an additional spatial code [0023, 0030].
	However, Yang does not teach wherein the performing the step for generating one or more of the additional global code or the additional spatial code comprises generating both an additional global code and an additional spatial code based on a latent attribute direction.  However, Ranzinger teaches wherein the performing the step for generating one or more of the additional global code or the additional spatial code comprises generating both an additional global code and an additional spatial code based on a latent attribute direction (col. 8, line 64-col. 9, line 7; col. 12, lines 28-35).  This would be obvious for reasons given in rejection for Claim 3.
Allowable Subject Matter
33.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH

/JONI HSU/Primary Examiner, Art Unit 2611